IN THE UNITEI) STATES DISTRICT CoURT
FoR THE NORTHERN I)IsTRICT OF TEXAs
DALLAS DIVISIoN

JACOB REA’SHAW HERNDoN, #199908,
PLAINTIFF,

LISA CLAYTON, ET AL.,

§

§

§

v. § CIVIL CASE No. 3:18»Cv-2958-S-BK

§

§
DEFENDANTS. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STA'I`ES MAGISTRATE JUDGE

The United States Magistz‘ate Judge made Findings, Conciusions, and a Recornniendation
in this case. No objections Were filed The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Coui't ACCEPTS the
Findings, Conclusions, and Recornmendation of the United States Magistrate Judge.

IT IS THEREFORE ORDERED that Piaintiff is BARRED by three Stril<es. See 28
U.S.C. § 1915(g).

SO ORDERED this ~(Z_¢g€;'y of December, 2018.

§/Q,\

 

U‘NITED sTATEs DISTRICT JUDGE

